 


110 HR 2958 IH: Children Protection from Video Game Violence and Sexual Content Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2958 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Baca (for himself, Mr. Burton of Indiana, Mrs. Boyda of Kansas, and Mr. Chandler) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Federal Trade Commission to review the video game ratings of the Entertainment Software Ratings Board and to direct the Government Accountability Office to study the impact of video games on children and young adults. 
 
 
1.Short titleThis Act may be cited as the Children Protection from Video Game Violence and Sexual Content Act. 
2.Federal Trade Commission StudyThe Federal Trade Commission shall evaluate and review the system employed by the Entertainment Software Ratings Board to assign ratings to video games. The Commission shall transmit to Congress, not later than 180 days after the date of enactment of this Act, a report on the Commission’s findings, including the opinion of the Commission as to whether the ratings system results in the exposure to children of excessive violence and sexual content. 
3.Government Accountability Office studyThe Comptroller General shall conduct a study on the impact of video games on the mental stability and growth of children and young adults. The Comptroller General shall transmit to the Congress, not later than 180 days after the date of enactment of this Act, a report on the findings of the study.  
 
